Citation Nr: 0408975	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-19 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a low back disability, claimed to be 
the result of lumbar punctures performed at Department of 
Veterans Affairs facilities in 1989 and 1990.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the San Diego, 
California, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a low back disability, claimed as the 
result of lumbar punctures performed by VA.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126) and 
amended by Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003) 
and its implementing regulations eliminate the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the notice requirement is not met unless VA can point to 
a specific document in the claims file.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not been 
provided this notice.

The claims file contains records of VA treatment for a back 
disability dated through October 1, 2001.  In a July 2003 
hearing before the undersigned at the RO, the veteran 
testified that he had received treatment since October 2001 
at the Mission Valley VA Outpatient Clinic, in San Diego 
California.  VA is obligated to obtain these records.

Accordingly, this case is REMANDED for the following:

1.  The RO should send the veteran a VCAA 
notice letter in accordance with the 
provisions of 38 U.S.C.A. § 5103(a), and 
38 C.F.R. § 3.159(b).

2.  The RO should obtain records of the 
veteran's treatment for a back disability 
at the Mission Valley VA Outpatient 
Clinic, in San Diego California for the 
period from October 1, 2001 to the 
present.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


